IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN RE: PETITION OF K.M.C.,                : No. 460 WAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
THE PENNSYLVANIA STATE POLICE             :
AND ALLEGHENY COUNTY                      :
DEPARTMENT OF BEHAVIORAL                  :
HEALTH,                                   :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of April, 2019, the Petition for Allowance of Appeal is

DENIED.